Order entered June 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00290-CV

                          IN RE PATRICK DAUGHERTY, Relator

                                              AND

                             PATRICK DAUGHERTY, Appellant

                                                V.

 HIGHLAND CAPITAL MANAGEMENT, L.P. AND CORNERSTONE HEALTHCARE
                  GROUP HOLDINGS, INC., Appellees

           Original Proceeding and Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 12-04005

                                            ORDER
                       Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date in this consolidated original proceeding and

appeal, we CONDITIONALLY GRANT relator Patrick Daugherty’s petition for writ of

mandamus. We ORDER the Honorable Martin Hoffman, trial judge of the 68th Judicial District

Court, Dallas County, Texas, to issue an order vacating his January 3, 2018 order granting

Highland Capital Management, L.P.’s Motion for Sanctions. We further ORDER the trial judge

to file with this Court, within thirty (30) days of the date of this order, a certified copy of his
order issued in compliance with this order. Should the trial judge fail to comply with this order,

the writ will issue.


        We ORDER the real parties in interest to bear the costs, if any, of this original

proceeding.


                                                    /s/     ROBERT M. FILLMORE
                                                            JUSTICE